Exhibit 10.3

 

EXECUTIVE OFFICER CHANGE IN CONTROL

SEVERANCE AGREEMENT

(Martin Gallagher)

 

THIS EXECUTIVE OFFICER CHANGE IN CONTROL SEVERANCE AGREEMENT originally entered
into as of February 6, 2015 is hereby amended and restated in its entirety
effective February 6, 2016 (the “Effective Date”) by and between BENEFICIAL
BANK, a Pennsylvania chartered savings bank (the “Bank”) and MARTIN GALLAGHER
(the “Executive”) and BENEFICIAL BANCORP, INC., a Maryland corporation and the
holding company for the Bank (the “Company”), as guarantor (the “Agreement”).

 

WHEREAS, to continue to encourage Executive’s dedication to his assigned duties
in the face of potential distractions arising from the prospect of a Change in
Control, the Bank wishes to provide certain benefits and payments in the event
Executive’s employment is terminated involuntarily without Cause or voluntarily
for Good Reason within twelve (12) months of a Change in Control.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

 

1.             Termination after a Change in Control.

 

(a)           Cash benefit. Notwithstanding any other provisions in this
Agreement, if the Executive’s employment terminates involuntarily but without
Cause (as defined in paragraph (d) of this Section 1) or voluntarily but with
Good Reason (as defined in paragraph (e) of this Section 1) , in either case
within 12 months after a Change in Control, the Bank shall make a lump-sum cash
payment equal to three (3) times the sum of Executive’s; (i) base salary (at the
rate in effect immediately prior to the Change in Control or, if higher, the
rate in effect when the Executive terminates employment) and (ii) the most
recent bonus paid by the Company and/or the Bank.  Unless a delay in payment is
required under Section 1(b) of this Agreement, the payment required under this
Section 1(a) shall be made within five (5) business days after the Executive’s
employment termination.

 

(b)           Payment of the cash benefit. If the Executive is a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) at the time his employment terminates and the cash
severance benefit under Section 1(a) is considered deferred compensation under
Section 409A of the Code, and finally if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available, payment of
the benefit under Section 1(a) shall be delayed and shall be made to the
Executive in a single lump sum without interest on the first business day of the
seventh (7th) month after the month in which the Executive’s employment
terminates, subject to Section 16 of this Agreement.

 

--------------------------------------------------------------------------------


 

(c)           Change in Control defined.  For purposes of this Agreement, a
“Change in Control” means any of the following events:

 

(i)            Merger:  The Company or the Bank merges into or consolidates with
another corporation, or merges another corporation into the Company or the Bank,
and as a result less than a majority of the combined voting power of the
resulting corporation immediately after the merger or consolidation is held by
persons who were stockholders of the Company or the Bank immediately before the
merger or consolidation.

 

(ii)           Acquisition of Significant Share Ownership:  There is filed, or
required to be filed, a report on Schedule 13D or another form or schedule
(other than Schedule 13G) required under Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, if the schedule discloses that the filing
person or persons acting in concert has or have become the beneficial owner of
25% or more of a class of the Company’s voting securities, but this clause
(ii) shall not apply to beneficial ownership of Company voting shares held in a
fiduciary capacity by an entity of which the Company directly or indirectly
beneficially owns 50% or more of its outstanding voting securities.

 

(iii)          Change in Board Composition:  During any period of two
consecutive years, individuals who constitute the Company’s or the Bank’s Board
of Directors at the beginning of the two-year period cease for any reason to
constitute at least a majority of the Company’s or the Bank’s Board of
Directors; provided, however, that for purposes of this clause (iii), each
director who is first elected by the board (or first nominated by the board for
election by the stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period shall be
deemed to have also been a director at the beginning of such period; or

 

(iv)          Sale of Assets:  The Company or the Bank sells to a third party
all or substantially all of its assets.

 

(d)           Cause defined. For purposes of this Agreement involuntary
termination of the Executive’s employment shall be considered termination with
Cause if the Executive shall have been terminated for any of the following
reasons:

 

(i)                                     Personal dishonesty;

 

(ii)                                  Willful misconduct;

 

(iii)                               Breach of fiduciary duty involving personal
profit;

 

(iv)                              Intentional failure to perform stated duties;

 

(v)                                 Willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) that reflect
adversely on the reputation of

 

2

--------------------------------------------------------------------------------


 

the Bank or the Company, any felony conviction, any violation of law involving
moral turpitude or any violation of a final cease-and-desist order; or

 

(vi)          Material breach by Executive of any provision of this Agreement.

 

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Bank or the Company unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the entire membership of the Board at a meeting of such
Board called and held for the purpose (after reasonable notice to Executive and
an opportunity for Executive to be heard before the Board with counsel), of
finding that, in the good faith opinion of the Board, Executive was guilty of
the conduct described above and specifying the particulars thereof.

 

(e)           Good Reason defined. For purposes of this Agreement, an Executive
can voluntarily terminate for Good Reason if Executive is not offered a
Comparable Position following a Change in Control. For purposes of this
Agreement, a “Comparable Position” shall mean a position that would (i) provide
Executive with base compensation and benefits that are comparable in the
aggregate to those provided to the Executive prior to the Change in Control,
(ii) provide Executive with an opportunity for variable bonus compensation that
is comparable to the opportunity provided to him prior to the Change in Control,
(iii) be in a location that would not require Executive to increase his daily
one way commuting distance by more than thirty-five (35) miles as compared to
his commuting distance immediately prior to the Change in Control and (iv) have
job skill requirements and duties that are comparable to the requirements and
duties of the position held by Executive prior to the Change in Control.

 

2.             Continuation of Benefits.

 

(a)           Benefits. Subject to Section 2(b) of this Agreement, if the
Executive’s employment terminates involuntarily but without Cause or voluntarily
but for Good Reason within twelve (12) months after a Change in Control, the
Bank shall continue or cause to be continued life and health insurance coverage
substantially identical to the coverage maintained for the Executive before
termination and in accordance with the same schedule prevailing before
employment termination. The insurance coverage shall cease thirty-six (36)
months after the Executive’s termination.

 

(b)           Alternative lump-sum cash payment. If (x) under the terms of the
applicable policy or policies for the insurance benefits specified in
Section 2(a) it is not possible to continue the Executive’s coverage, or (y) if
when employment termination occurs the Executive is a specified employee within
the meaning of Section 409A of the Code, if any of the continued insurance
coverage benefits specified in Section 2(a) would be considered deferred
compensation under Section 409A of the Code, and finally if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available for that particular insurance benefit, instead of continued insurance
coverage under Section 2(a) the Bank shall pay or cause to be paid to the
Executive in a single lump sum an amount in cash equal to the present value of
the Bank’s projected cost to maintain that particular insurance benefit had the

 

3

--------------------------------------------------------------------------------


 

Executive’s employment not terminated, assuming continued coverage for
thirty-six (36) months. The lump-sum payment shall be made within five
(5) business days after employment termination or, if the Executive is a
specified employee within the meaning of Section 409A of the Code and an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available, on the first business day of the seventh month after
the month in which the Executive’s employment terminates, subject to Section 16
of this Agreement.

 

3.             Termination for Which No Benefits Are Payable. Despite anything
in this Agreement to the contrary, the Executive shall be entitled to no
benefits under this Agreement if the Executive’s employment terminates with
Cause, if the Executive dies while actively employed by the Bank, or if the
Executive becomes totally disabled while actively employed by the Bank. For
purposes of this Agreement, the term “totally disabled” means that because of
injury or sickness the Executive is unable to perform the Executive’s duties.
The benefits, if any, payable to the Executive or the Executive’s beneficiary or
estate relating to the Executive’s death or disability shall be determined
solely by such benefit plans or arrangements as the Bank may have with the
Executive relating to death or disability, not by this Agreement.

 

4.             Term of Agreement.

 

(a)           The term of this Agreement shall consist of: (i) the period
commencing on the Effective Date and ending February 6, 2018, plus (ii) any and
all extensions of the initial term made pursuant to this Section 4.

 

(b)           Commencing on February 6, 2017 (the “anniversary date”) and
continuing on each anniversary date thereafter, the disinterested members of the
Board of Directors of the Bank may extend the Agreement term, so that the
remaining term of the Agreement, following Board action, will be two (2) years,
unless Executive elects not to extend the term of this Agreement by giving
proper written notice.  The Board of Directors of the Bank will review the
Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement term and will include the rationale and results
of its review in the minutes of the meetings.  The Board of Directors of the
Bank will notify Executive as soon as possible after each annual review whether
it has determined to extend the Agreement.

 

5.             Change in Control Best Payments Determination.

 

Notwithstanding any other provision of this Agreement to the contrary, if
payments made or benefits provided pursuant to Sections 1 and 2 or otherwise
from the Bank, the Company or any affiliate of the Bank or the Company are
considered “parachute payments” under Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”), then such payments or benefits shall be
limited to the greatest amount that may be paid to Executive under Section 280G
of the Code without causing any loss of deduction to the Company or its
affiliates under such section, but only if, by reason of such reduction, the net
after tax benefit to Executive shall exceed the net after tax benefit if such
reduction were not made. “Net after tax benefit” for purposes of this Agreement
shall mean the sum of (i) the total amounts payable to Executive under
Sections 1 and 2, plus (ii) all other payments and benefits which the Executive
receives or then is entitled to receive from the Bank, the Company or any
affiliate of the Bank or the

 

4

--------------------------------------------------------------------------------


 

Company that would constitute a “parachute payment” within the meaning of
Section 280G of the Code, less (iii) the amount of federal, state and local
income and payroll taxes payable with respect to the foregoing calculated at the
maximum marginal tax rates for each year in which the foregoing shall be paid to
Executive (based upon the rate in effect for such year as set forth in the Code
at the time of termination of Executive’s employment), less (iv) the amount of
excise taxes imposed with respect to the payments and benefits described in
(i) and (ii) above by Section 4999 of the Code. The determination as to whether
and to what extent payments are required to be reduced in accordance with this
Section 5 shall be made at the Bank’s expense by an accounting firm or law firm
experienced in such matters.  Any reduction in payments required by this
Section 5 shall occur in the following order: (i) any cash severance, (ii) any
other cash amount payable to Executive, (iii) any benefit valued as a “parachute
payment,” (iv) the acceleration of vesting of any equity awards that are
options, and (v) the acceleration of vesting of any other equity awards. Within
any such category of payments and benefits, a reduction shall occur first with
respect to amounts that are not “deferred compensation” within the meaning of
Section 409A of the Code and then with respect to amounts that are. In the event
that acceleration of compensation from equity awards is to be reduced, such
acceleration of vesting shall be canceled, subject to the immediately preceding
sentence, in the reverse order of the date of grant.

 

6.             This Agreement Is Not an Employment Contract. The parties hereto
acknowledge and agree that (x) this Agreement is not a management or employment
agreement and (y) nothing in this Agreement shall give the Executive any rights
or impose any obligations to continued employment by the Bank or any subsidiary
or successor of the Bank.

 

7.             Withholding of Taxes.  The Bank may withhold from any benefits
payable under this Agreement all Federal, state, local or other taxes as may be
required by law, governmental regulation, or ruling.

 

8.             Successors and Assigns.

 

(a)           This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor to the Company and the Bank which shall
acquire, directly or indirectly, by merger, consolidation, purchase or
otherwise, all or substantially all of the assets or stock of the Company and
the Bank.

 

(b)             Since the Company and the Bank are contracting for the unique
and personal skills of Executive, Executive shall be precluded from assigning or
delegating his rights or duties hereunder without first obtaining the written
consent of the Company and the Bank.

 

9.             Notices. All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Company and/or the Bank at their principal
business offices and to Executive at his home address as maintained in the
records of the Company and the Bank.

 

5

--------------------------------------------------------------------------------


 

10.          Captions and Counterparts. The headings and subheadings in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.

 

11.          Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

 

12.          Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

13.          Applicable Law.   Except to the extent preempted by federal law,
the laws of the Commonwealth of Pennsylvania shall govern this Agreement in all
respects, whether as to its validity, construction, capacity, performance or
otherwise.

 

14.          Entire Agreement. This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, other than written agreements with respect to specific
plans, programs or arrangements described in Sections 1 and 2. No agreements or
representations, oral or otherwise, expressed or implied concerning the subject
matter hereof have been made by either party that are not set forth expressly in
this Agreement.

 

15.          No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

 

16.          Internal Revenue Code Section 409A.  The parties to this Agreement
intend for the payments to satisfy the short-term deferral exception under
Section 409A of the Code or, in the case of medical, dental and life insurance
benefits, not constitute deferred compensation (since such amounts are not
taxable to the Executive).  However, notwithstanding anything to the contrary in
this Agreement, to the extent payments do not meet the short-term deferral
exception of Section 409A of the Code and, in the event the Executive is a
“Specified Employee” (as defined herein) no payment shall be made to the
Executive under this Agreement prior to the first day of the seventh month
following termination of employment in excess of the “permitted amount” under
Section 409A of the Code.  For these purposes the “permitted amount” shall be an
amount that does not exceed two times the lesser of: (A) the sum of the
Executive’s annualized compensation based upon the annual rate of pay for
services provided to the Company for the calendar year preceding the year in
which the Executive terminates employment, or (B) the maximum amount that may be
taken into account under a tax-qualified plan pursuant to Section 401(a)(17) of
the Code for the calendar year in which occurs the termination of employment
occurs.  The payment of the “permitted amount” shall be made

 

6

--------------------------------------------------------------------------------


 

within five (5) business days of the termination of employment.  Any payment in
excess of the permitted amount shall be made to the Executive on the first day
of the seventh month following the Executive’s termination of employment. 
“Specified Employee” shall be interpreted to comply with Section 409A of the
Code and shall mean a key employee within the meaning of Section 416(i) of the
Code (without regard to paragraph 5 thereof), but an individual shall be a
“Specified Employee” only if the Company is a publicly-traded institution or the
subsidiary of a publicly-traded holding company. References in this Agreement to
Section 409A of the Code include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Section 409A of the
Code.

 

17.          Regulatory Limitations.

 

(a)           In no event shall the Bank or the Company be obligated to make any
payment pursuant to this Agreement that is prohibited by Section 18(k) of the
Federal Deposit Insurance Act (codified at 12 U.S.C. § 1828(k)), 12 C.F.R.
Part 359, or any other applicable law.

 

(b)           In no event shall the Bank or the Company be obligated to make any
payment pursuant to this Agreement if:

 

(i)            Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 USC §1818(e)(3)) or 8(g) (12 USC §1818(g)) of the Federal
Deposit Insurance Act, as amended;

 

(ii)           Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(12 USC §1818(e)) or 8(g) (12 USC §1818(g)) of the Federal Deposit
Insurance Act, as amended;

 

(iii)          the Bank is in default as defined in Section 3(x) (12 USC
§1818(x)(1)) of the Federal Deposit Insurance Act, as amended; or

 

(iv)          the FDIC enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) (12 USC
§1823(c) of the Federal Deposit Insurance Act, as amended.

 

18.          Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators sitting in Philadelphia,
Pennsylvania, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.

 

7

--------------------------------------------------------------------------------


 

19.          Source of Payments.  All payments provided in this Agreement shall
be timely paid in cash or check from the general funds of the Bank.  The
Company, however, unconditionally guarantees payment and provision of all
amounts and benefits due hereunder to Executive and, if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Company.

 

[Signature page to follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Executive Officer Change in
Control Severance Agreement as of as of February 6, 2016.

 

 

BENEFICIAL BANK

 

 

 

 

 

/s/ Frank A. Farnesi

 

Frank A. Farnesi

 

Chairman of the Board of Directors

 

 

 

 

 

/s/ Martin Gallagher

 

Martin Gallagher

 

 

 

 

 

BENEFICIAL BANCORP, INC.

 

(as guarantor)

 

 

 

 

 

/s/ Frank A. Farnesi

 

Frank A. Farnesi

 

Chairman of the Board of Directors

 

9

--------------------------------------------------------------------------------